Title: To Thomas Jefferson from Archibald Cary, 18 December 1779
From: Cary, Archibald
To: Jefferson, Thomas



Dear Sir
Ampthill December 18th. 1779.

  I have delay’d Answering your letter respecting the Goods Sent to Majr. Hay, in hopes of Giveing you Some Certain Account of the Theft, but as yet have not been able to Fix it with precision; I am however on a Good Sent [Scent], and hope Shortly to Give you an Account of the offender.
The badness of the Weather and a Cold which by Venturing out on a Damp day a Cought prevented my being in Town last Week. I do not know but it was Well for me I did not Come down, as I must have been exposed more than I am at Home. I understand the Assembly After Finishing many Nothings are this day to Adjourn, and notwithstanding Several attempts to prevent, are to meet at Richmond in May. Have they determind on which Hill to build; untill that is done no private Buildings will go on, and of Course so much the longer will those who are obliged to attend Publick business be put to Inconvenience; I understand many of the great officers, Intend to resign, no great Mark of a Patriotick Spirit, I Confess I have long known that Actuates to few, however I hope they will think better of it, and Consent to be put to Some difficultys as those have for Ages who live distant from Williamsburg.
I do not mean by what Follows to Complain to you so that you should take publick notice of it. I purchase and Grind wheat for  the board of War, at their request Sent down in a Sloop belonging to the Mill 200 Barrills of Flower. They have detaind her at Collage landing untill the Demurrage will Come to as Much as the Fraight. It is Horrid to the Publick and it may also be of bad Consiquence should they be push’d for Flower, as we have 7 or 8 M. Bushels wheat at Richmond, no way to Git it to the Mill but by this Vessel, the Winter Seting in very hard and we may expect the river Frosen. A hint to some of them may Spur them up, but altho I Care not who I offend in a Just Cause, I wish not that my Name on this occasion be made use of.
I see by a list of Bills Sent me many or rather some of much Consiquence but have not heard the Fate of Any of them, and Judge According to Custom they have been left to be hurryd over at last; I wish it was otherways but Jobing in assembly will ruin us I fear; assure yourself that body begins to be held in very low esteem. In fact it is owing to their own Misconduct, Driking [Drinking] and Gameing it is Said not only Imploys them at Night, but the day also is oft spent in the Same Manner. I pray for better men but dispair of Seeing them dureing the little time I have to Stay. Had I a Turn for Publishing the Publick Papers should point out Such Men to their Constituents.
As I expect this will be handed you after the assembly is over have Ventured to Trespass on your Time with a long letter with nothing in it.
I am Dr. Sir with Complyments to your Lady, Your Hble Servt.,

  Archibald Cary

